Exhibit 10-jjj






FORM OF


NON-DISCLOSURE AND NON-SOLICITATION AGREEMENT




This Agreement is effective as of ________________, 200__, between AT&T Inc., a
Delaware corporation, (collectively with its direct and indirect subsidiaries
and affiliates referred to herein as the “Company”) and [Name of Executive]
(“Executive”).  Executive is employed by [Name of Executive’s Employer], which
is a direct or indirect affiliate or subsidiary of AT&T Inc.
 
In consideration of Executive’s (i) original or continued employment with the
Company, (ii) current and continued specialized training in the Company’s
business, (iii) current and continued access to the Company’s proprietary and
confidential information during Executive’s employment, (iv) the compensation
that will be paid to Executive during Executive’s employment, (v) the award of
____________________ shares of AT&T Inc. Restricted Stock, and (vi) future
eligibility to participate in the Company’s executive compensation and benefit
plans that include loyalty-related covenants effective January 1, 2010, the
Company and Executive agree to the terms set forth below.  The Restricted Stock
will be granted under the 2006 Incentive Plan effective with the execution of
this agreement and will have a vesting date of November 19, 2012.
 
1. ACKNOWLEDGMENTS
 
1.1 The Company and the Executive acknowledge and agree as follows:
 
(a) The Executive has performed and will continue to perform significant
functions with respect to the development of the Company’s “Confidential
Information” (defined below), which Confidential Information is shared only with
a very limited number of Company executives who have an absolute need to know
the information.
 
(b) Executive has a need to know such Confidential Information for purposes of
successfully performing the Executive’s assigned employment related
responsibilities.  The Company is willing to make such Confidential Information
available to Executive on the terms and conditions described in this Agreement.
 
(c) The Confidential Information developed, received, and to be developed or
received by Executive is highly valuable, and, if disclosed to another person or
entity, the Company would be harmed.
 
2. EXECUTIVE COVENANTS
 
2.1 Covenant not to Disclose
 
(a) During Executive’s employment with the Company and for a period of
twenty-four (24) months following the termination of that employment (whether
such termination is voluntary or involuntary), Executive will not use, disclose
or reveal to any person any Confidential Information except when acting within
the scope of Executive’s duties or with prior written authorization from the
Company.
 
(b) Following termination of employment, Executive shall return to Company, and
shall not take or retain, any Confidential Information, including, without
limitation, any Confidential Information in electronic form, or any computer or
data storage device belonging to the Company, without prior written
authorization from the Company, and Executive will continue to faithfully
perform all of Executive’s contractual, legal and ethical obligations to the
Company to the extent such obligations continue in effect.
 
(c) As used in this Agreement, the term “Confidential Information” means all
information belonging to, or otherwise relating to the business of the Company,
which is not generally known, regardless of the manner in which it is stored or
conveyed to Executive, and which the Company has taken reasonable measures under
the circumstances to protect from unauthorized use or disclosure.  Confidential
Information includes trade secrets as well as other proprietary knowledge,
information, know-how, and non-public intellectual property rights, including
unpublished or pending patent applications and all related patent rights,
formulae, processes, discoveries, improvements, ideas, conceptions, compilations
of data, and data, whether or not patentable or copyrightable and whether or not
it has been conceived, originated, discovered, or developed in whole or in part
by Executive.  For example, Confidential Information includes, but is not
limited to, information concerning the Company’s business plans, budgets,
operations, products, strategies, marketing, sales, inventions, designs, costs,
legal strategies, finances, supervisory employees, employee costs, customers,
prospective customers, licensees, or licensors; information received from third
parties under confidential conditions; or other valuable financial, commercial,
business, technical or marketing information concerning the Company, or any of
the products or services made, developed or sold by the Company.  Confidential
Information does not include information that (i) was generally known to the
public at the time of disclosure; (ii) was lawfully received by Executive from a
third party; (iii) was known to Executive prior to receipt from the Company; or
(iv) was independently developed by Executive or independent third parties; in
each of the foregoing circumstances, this exception applies only if such public
knowledge or possession by an independent third party was without breach by
Executive or any third party of any obligation of confidentiality or non-use,
including, but not limited to, the obligations and restrictions set forth in
this Agreement.
 
(d) Nothing in this Section 2.1 shall be deemed to limit Executive’s
non-disclosure obligations under any applicable rule, statute, or
regulation.  Executive’s obligations under this Section 2 shall continue in
perpetuity with respect to any and all information that constitutes a trade
secret under applicable law.
 
2.2 Covenants not to Solicit or Hire
 
(a) During Executive’s employment with the Company and for a period of
twenty-four (24) months following the termination of that employment (whether
such termination is voluntary or involuntary), Executive will not hire for
another employer, recruit or solicit to work for another employer as an employee
or contractor, or assist or participate in any way in such hiring, recruitment
or solicitation of, any non-clerical employee of the Company who was employed by
the Company as of the date that Executive’s employment terminates and with whom
Executive had Contact (as defined below) during Executive’s employment with the
Company.
 
(b) As used in this Agreement, “Contact” means interaction between Executive and
the non-clerical employee during performance of Executive’s job duties on behalf
of the Company.
 
(c) Nothing in this Section 2.2 shall be deemed to prohibit communications other
than those whose purpose is to encourage or entice a non-clerical employee to
terminate or limit his or her employment with the Company.
 
(d) Nothing in this Section 2.2 shall be deemed to prohibit any conduct as to
which Executive obtains the express prior written consent of the Company.
 


 
2.3 Remedies for Breach
 
The parties recognize that Executive’s breach of this Agreement will cause
irreparable injury to the Company, such that monetary damages would not provide
an adequate or complete remedy.  Accordingly, in the event of Employee’s actual
or threatened breach of the provisions of this Agreement, the Company, in
addition to all other rights, shall be entitled to an injunction restraining
Executive from breaching this Agreement, and to recover from Executive its
reasonable attorneys’ fees and costs incurred in obtaining such remedies.
 
3. RIGHTS IN DEVELOPMENTS
 
All writings, artwork, developments, inventions, techniques, methods,
improvements, products, devices, programs, or systems that Executive, either
alone or in concert with other Company employees or contractors, shall conceive,
develop, or make within the scope of Executive’s employment by the Company or
that are related to such employment shall be divulged to the Company and shall
be the sole property of the Company as work-made-for-hire.  In the event that
anything Executive, either alone or in concert with other Company employees or
contractors, conceives, develops, or makes within the scope of Executive’s
employment or related to Executive’s employment does not qualify as a
work-made-for-hire under applicable laws, Executive hereby assigns to the
Company all interest and rights therein, including, without limitation,
worldwide copyright in all forms and media, now or hereafter known.  The Company
shall own all rights throughout the world to anything Executive, either alone or
in concert with other Company employees or contractors, conceives, develops, or
makes within the scope of Executive’s employment or related to Executive’s
employment, whether or not copyright or patent applications or other procedures
for the establishment of proprietary rights are pursued.  Executive shall
cooperate fully in the establishment and maintenance of all such rights of the
Company throughout the world by executing such documents as may reasonably be
requested for such purposes, such as copyright applications, Letters Patent, and
assignments thereof to the Company.
 
4. OBLIGATIONS TO PREVIOUS EMPLOYERS
 
Executive hereby warrants and certifies that Executive’s employment by the
Company does not and will not breach any of Executive’s obligations under any
agreement to which Executive is a party with any of Executive’s previous
employers; that Executive has not taken or retained, and will not take or
retain, any documents or other records, whether in paper, electronic or any
other form, or any computer or electronic storage device, belonging to any
previous employer, including, without authorization from any such employer; that
Executive has faithfully performed, and will continue to faithfully perform, all
of Executive’s contractual, legal and ethical obligations to any previous
employer, to the extent such obligations continue in effect; and that Executive
will not use or disclose any confidential information belonging to any previous
employer in connection with Executive’s employment by the Company.
 
5. CHOICE OF LAW / EXCLUSIVE FORUM SELECTION
 
This Agreement shall be construed under, governed by and enforced in accordance
with the laws of the State of ___________.  Any action brought to enforce,
invalidate or otherwise affect the terms of this Agreement may be brought only
in the federal or state courts in __________ County in the State of
___________.  The parties each hereby consent to personal jurisdiction in the
federal and state courts in ___________ County in the State of ____________ and
to service of process in the State of __________.  Nothing in this Agreement,
however, shall diminish either party’s amenability to service of process in
other jurisdictions under applicable “long-arm” jurisdiction provisions.  [use
forum specific to Executive]
 
6. ASSIGNMENT
 
Executive acknowledges that the services to be rendered are unique and
personal.  Accordingly, Executive may not assign any of his or her rights or
delegate any duties or obligations under this Agreement.  The rights and
obligations of the Company under this Agreement shall inure to the benefit of
and be binding upon the successors and assigns of the Company.
 
7. SEVERABILITY
 
If any provision of this Agreement is held to be unenforceable, such provision
will be distinct and severable from the other provisions of this Agreement, and
such unenforceability will not affect the validity and enforceability of the
remaining provisions.
 
8. MISCELLANEOUS
 
8.1 Executive acknowledges that this Agreement does not confer the right to be
employed by the Company for any specific period of time and that Executive’s
employment relationship with the Company is at-will and may be terminated by
either party at any time.
 
8.2 The waiver or consent by the Company of any provision of this Agreement, or
the waiver or consent by the Company of a breach of any provision of this
Agreement by Executive shall not operate or be construed as a further or
continuing waiver or consent of any subsequent breach by Executive.  No waiver
or consent shall be valid or binding on the Company unless made in writing and
signed by an authorized representative of the Company.
 
8.3 Section headings in this Agreement are used for convenience or reference
only and shall not affect the meaning of any provision of this Agreement.
 
8.4 The language of all parts of this Agreement shall in all cases be construed
as a whole, according to its fair meaning, and not strictly for or against
either of the parties.  This Agreement constitutes the sole and entire agreement
between the parties relating to its subject matter, and it supersedes and
cancels all previous agreements or understandings between the parties except
that this Agreement shall not be deemed to supersede or cancel any obligations
of Executive under the [list specific plans and agreements that include
non-compete, non-solicit, and/or confidentiality provisions] AT&T Supplemental
Employee Retirement Plan, any deferred compensation or stock option award plan,
or any other AT&T benefit or welfare plan as to which Executive is a participant
or beneficiary.  In executing this Agreement neither party has relied on any
statements, promises, or representations made by the other party except as
specifically stated in this Agreement.
 
8.5 Executive and the Company represent and agree that each has reviewed all
aspects of this Agreement, has carefully read and fully understands all
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.  Both parties represent and agree that they have had the
opportunity to review any and all aspects of this Agreement with the legal
advisor or advisors of their choice before executing this Agreement, and have in
fact received and considered such legal advice and counsel as they wish to
obtain.
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement effective as
of the date written above.
 



 

     AT&T INC.
[Name of Executive]
       By:       Title: 

 
                                                       